DETAILED ACTION
Claims 1-9 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 9 line 3 recites “A air pipe 543” which should be “An air pipe 543”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the second stitch section" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  No stitch section is previously claimed so any location with respect to the device is considered a “tail end” for purposes of examination. 

Claim 5 recites “the needles of the first base” in line 20.  Claim 1 recites that the two needles are connected to the two bases, respectively, such that each base only includes one needle.  Therefore, “the needles” does not comport with the claims.  “the needles” is interpreted as “the needle”. 
The term "close" in claim 6 line 5 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may consider “close” another may consider “far away from” such that the scope of the claim is unclear.
The term "close" in claim 8 line 4 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person may consider “close” another may consider “far away from” such that the scope of the claim is unclear.
Claim 8 line 7 recites “pivoting movement paths”, however “pivoting movement paths” is already recited in claim 1 line 4 such that it is unclear if a second movement the pivoting movement paths”.
Claim 8 lines 15-16 recites “at this moment”.  It is unclear what is meant by this phrase.  Is the claim attempting to recite a position at a particular step?  If so, the claim should clear state that during said step the cutting unit is in the standby position or something conveying that idea.
Claim 9 line 6 recites “a step adjusting chain stitch”.  It is unclear what is meant by this phrase. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lonati (US 20110073028) in view of Marforio (US 3998172).

Lonati does not explicitly describe that the first section is adjustably disposed on the first base.
Lonati does appear to depict screws in slots on the first section, but does not explicitly state that is what is depicted.
In related art for sewing apparatuses, Marforio depicts a machine that includes screws 21 located in slots to adjustably a component (col. 2, ll. 37-39, Fig. 2).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the first section to include slots for the 

    PNG
    media_image1.png
    696
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    848
    650
    media_image2.png
    Greyscale

Regarding claim 2, the device of Lonati as modified includes wherein the cutting unit (10) has a cutting point (where the strand is cut, see Figs. 4-5), the pivoting 
Regarding claim 3, the device of Lonati as modified includes wherein the cutting unit (10) has a cutting point located away from a tail end (any portion of a stitch can be considered the “tail end” for example, a portion on the knitted component, the cutting point is spaced from the knitted component) of the second stitch section, the pivoting movement paths of the two needles are orthogonal to each other to form a sewing chain stitch at the second section (chain stitch supported by 6, para. 0029), a forming point of the sewing chain stitch (located on the support 6), the tail end and the cutting point (where cut by 10, must be spaced at least somewhat from the support 6 otherwise the support would be cut) form a triangle (because the support and cutting point must be spaced any location along the strand that is not the support and cutting point would form a triangle).  
Regarding claim 4, the device of Lonati as modified includes wherein the cutting unit (10) has a cutting point located away from a tail end of the second stitch section end (any portion of a stitch can be considered the “tail end” and therefore the cutting point is spaced from this location, for example the location located on the knitted component), the pivoting movement paths of the two needles are intersected at an intersection point (these intersect spaced from the cutting as seen in Fig. 1, the needle 3 is on the other side of the cutting unit and therefore the intersection is spaced from the 
Regarding claim 6, the device of Lonati as modified includes wherein the cutting unit (10) is selectively in a standby position (inactive position, para. 0044, Figs. 2 and 3) and an active position (position in Figs. 4 and 5) with respect to the yarn support, when in the standby position, the cutting unit is located away from the second section of the yarn support (is backwards from the support 6), and when in the active position, the cutting unit is located close to the second section of the yarn support (is closer to the support, see Figs. 4 and 5).  
Regarding claim 7, the method of Lonati as modified includes comprising the following steps: a step of pulling: pulling (when the upper and lower arms of the element 10 move to cut the stitch the stitch will be pulled, even slightly, such that the cutter will pull the strand, no structure is recited in this claim regarding the manner of “pulling”) by the cutting unit (10), a sewing chain stitch to a cutting point which is located away from one end of the second section of the yarn support (the cutting point is spaced from the second section which can be anywhere, for example at the knitted component); and a step of cutting: cutting the sewing chain stitch at the cutting point 9 (is cut, para. 0048).  
Regarding claim 8, the method of Lonati as modified includes wherein a step of positioning is performed before the step of pulling, and includes: moving the cutting unit from a standby position (as shown in Fig. 2 and 3) which is away from the second section of the yarn support (6) to an active position (see Figs. 4 and 5) which is close to .
Conclusion
Claims 5 and 9, as best understood, are not currently rejected via an art-based rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various references are cited that include sewing and looping devices with various cutting configurations.  See Frullini (US 5487281) Figs. 34C-39A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/PATRICK J. LYNCH/Examiner, Art Unit 3732   

/ALISSA L HOEY/Primary Examiner, Art Unit 3732